Exhibit 10.31

 

VICAL INCORPORATED

9373 Towne Centre Drive

Suite 100

San Diego, CA 92121

 

March 10, 2003

 

Mr. Vijay B. Samant

 

Re:          Amendment to November 28, 2000 Letter Regarding Employment Terms

 

Dear Vijay:

 

This Amendment (the “Amendment”) to your Letter Agreement with Vical
Incorporated (the “Company”) dated November 28, 2000 (the “Agreement”) will
amend the terms and conditions of the Agreement to the extent provided herein
and supercedes the Letter Agreement dated February 5, 2002.  Except as
specifically amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.

 

Paragraph 6 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

“6.                               Relocation.  To assist you in moving to the
San Diego area, we are prepared to pay the reasonable and customary expenses of
relocating you and your family, not to exceed $60,000 in the aggregate over the
term of this Letter Agreement (the aggregate amount of relocation expenses for
which you are entitled to reimbursement hereunder shall be referred to herein as
the “Relocation Expense Amount”).  In addition, in the event your residence in
Pennsylvania is prepared and maintained (including customary insurance coverage)
for sale in reasonable condition and listed for sale by September 1, 2003, the
Company will reimburse you up to $100,000 of any loss you incur on its sale;
provided that, in the event such a loss is anticipated, the Company or its
designees may, at the Company’s sole discretion, purchase that residence for an
amount equal to its cost to you (estimated to be approximately $550,000).  Once
you and your family have relocated to the San Diego area, the Company will
provide to you for a period not to exceed 24 months, a monthly housing
cost–of–living differential payment of up to $2,500 per month.  Further, the
Company will either pay the costs, not to exceed $3,500 per month, of temporary
housing for you in San Diego or, at the Company’s option, provide temporary
housing to you until the earlier of your purchase of a San Diego residence or
December 31, 2003.  The Company will also reimburse you for the reasonable costs
of one trip per month in connection with your commuting to San Diego from your
home in Pennsylvania, until the earlier of your purchase of a San Diego
residence or December 31, 2003.  You will be responsible for any personal taxes
(income, employment or otherwise) arising from any of the payments described
herein, except that the Company will reimburse you for the following:  (i) the
income, employment and any other taxes

 

1

--------------------------------------------------------------------------------


 

you incur arising from the Relocation Expense Amount and the actual monthly
temporary housing payments received by you (or, if the Company provides
temporary housing to you, the amount of income imputed to you with respect
thereto); and (ii) the income, employment and any other taxes you incur arising
from the payments made by the Company pursuant to Section 6(i) above and this
Section 6(ii) so that you shall be fully reimbursed for any income, employment
and any other taxes you incur associated with the payments to reimburse you for
such income, employment and other taxes on such amounts.”

 

This Amendment shall be governed by and construed in accordance with the laws of
the State of California, without regard to conflicts of law principles.

 

Please sign and date this Amendment and return it to me at your earliest
convenience.

 

Sincerely,

 

Vical Incorporated

 

 

 

 

 

By:

/s/ MARTHA J. DEMSKI

 

 

 

Martha J. Demski

 

 

Vice President & Chief Financial Officer

 

 

Accepted and Agreed:

 

 

 

/s/ VIJAY B. SAMANT

 

Vijay B. Samant

 

 

  March 10, 2003

 

 

2

--------------------------------------------------------------------------------